The relator, a constable of Dade County, went to Volusia County with a warrant for the arrest of Bennie Paul, charged with grand larceny. The warrant was endorsed for service by a Justice of the Peace of the latter county, the relator arrested Paul and returned him to Dade County, where he was tried, convicted, and sentenced to three years in the State Penitentiary. Relator presented his cost bill to the County Commissioners, who on due consideration declined to audit and pay it. The amount and bona fides of the cost bill are not challenged and it is not claimed or shown that the accused was insolvent.
His bill being refused the relator exhibited his petition for alternative writ of mandamus in the Circuit Court which was granted. Demurrer to the alternative writ was overruled, answer was filed, and a motion for peremptory writ, notwithstanding the answer, was granted. This writ of error was to, the decree awarding the peremptory writ.
We have examined the record and the briefs and while secondary facts are not parallel to those in Gray v. Leon County, 96 Fla. 476, 118 So. 305, and Osecola County v. State,115 Fla. 5, 155 So. 119, the underlying principles are the same, so the judgment below must be and is hereby affirmed on authority of the last cited cases.
  Affirmed. *Page 546
DAVIS, C. J., and WHITFIELD, BROWN and BUFORD, J. J., concur.